Exhibit 10.ii.h

LOGO [g57670mosaic-logo.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES

UNITED KINGDOM

 

DATE:                                        , 2008 SELLER:    MOSAIC CROP
NUTRITION, LLC    8813 HWY 41 SOUTH    RIVERVIEW, FL 33569 BUYER:    CARGILL PLC
   WITHAM ST. HUGHS    LINCOLN LN6 9TN    UNITED KINGDOM PRODUCT:    MULTIFOS
SPECIFICATIONS:    P 18% MIN, Ca 34.00% MAX, Ca 30.0% MIN,    F 0.18% MAX
MARKET:    UNITED KINGDOM PERIOD:    ONE-TIME SALE PRICING:    SEE ATTACHED
EXHIBIT A QUANTITY:    APPROXIMATELY 4,000 - 5,000 METRIC TONS DELIVERY:   
JAN/FEB 2008 PAYMENT:    CASH AGAINST DOCUMENTS TERMS:    TERMS AND CONDITIONS
TO APPLY. (SEE EXHIBIT B ATTACHED)

 

CARGILL PLC     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 



--------------------------------------------------------------------------------

EXHIBIT A

PRICING

 

PRICING:

  $650 METRIC TON



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL TERMS AND CONDITIONS

The following terms and conditions are incorporated into this Agreement, except
to the extent otherwise specifically provided on the face of this Agreement.

1. This Agreement shall be governed by the laws of the State of Florida. Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof shall be settled by arbitration conducted in Tampa, Florida in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association now in effect. Any determination made by the arbitrator(s) shall be
final and binding. Judgment on any award may be entered in any court of
competent jurisdiction. The arbitrators shall have no authority to award
punitive or exemplary damages.

2. Seller’s weights, taken at shipping points, shall be conclusive. No
allowances shall be made for waste, leakage, loss or damage after loading and
delivery to carrier.

3. All claims on account of weight, quality, deviation from specifications, loss
or damage to the Commodity or otherwise are waived by Buyer unless made in
writing and delivered to Seller within thirty (30) days after receiving the
Commodity. All claims must state with particularity the claim made, the basis
thereof and include the support therefore. BUYER’S EXCLUSIVE AND SOLE REMEDY OF
ANY BREACH OF THIS AGREEMENT SHALL BE LIMITED TO, AT SELLER’S OPTION, EITHER
REPLACEMENT OF THE NONCONFORMING COMMODITY OR REFUND OF THE PURCHASE PRICE.
BUYER FURTHER AGREES THAT SELLER SHALL NOT BE LIABLE FOR SPECIAL, CONSEQUENTIAL,
INCIDENTAL, INDIRECT, EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND, WHETHER GROWING
OUT OF THE NON-DELIVERY, USE, INABILITY TO USE, STORAGE, TRANSPORTATION OR
HANDLING OF SAID COMMODITY, OR ANY OTHER CAUSE AND WHETHER THE CLAIM IS BASED ON
AGREEMENT, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT.

4. Buyer represents that it is familiar with the characteristics, qualities and
potentialities of the Commodity. Seller shall not be liable for the results
obtained in using the Commodity sold hereunder, either along or in combination
with other substances, and shall not in any case be liable for injury to or
death of persons, damages to property or economic loss resulting from or
connected with the use, treatment, storage, transportation or handling of the
Commodity, whether alone or in combination with any other substances; and Buyer
fully agrees to indemnify Seller with respect to any and all of the foregoing.

5. If Buyer (1) fails to furnish shipping instructions within the time
specified, (2) fails to order any shipment hereunder within the time specified,
(3) fails to supply adequate credit within the time specified, (4) refuses to
accept any shipment properly tendered hereunder, (5) fails to tender any payment
hereunder when due, or (6) fails to perform in any other respect according to
its obligations set out herein, Seller may, in its sole option, and in addition
to any other remedies which Seller may have at law or in equity, (i) extend the
time of shipment, if applicable; (ii) cancel this Agreement, (iii) terminate
this Agreement as to the portion thereof in default or as to any unshipped
balance, or both; or (iv) resell, after 10 days notice to Buyer, any of the
Commodity which has been shipped and which Buyer has wrongfully failed or
refused to accept, and receive from the Buyer the difference between the
Agreement price obtained on resale if the latter be less than the former, as
well as any and all indirect, consequential, incidental and special damages.

6. Any payment term requiring Buyer to establish a bank guarantee or a letter of
credit shall be a precondition to Seller’s obligation to perform hereunder and
any failure to timely establish a bank guarantee or a letter of credit shall
constitute a default hereunder. The acceptance by Seller of bank drafts, checks
or other media of payment will be subject to immediate collection of the full
face value thereof. If, in Seller’s judgment, Buyer’s credit shall become
impaired at any time, Seller shall have the right to decline to make shipment
hereunder except against a letter of credit, cash advance or other terms
acceptable to Seller, in its sole discretion, until such time as Buyer’s credit
has been re-established to Seller’s



--------------------------------------------------------------------------------

satisfaction. If Buyer shall fail to make prompt payment when due of any amount
due hereunder, Buyer shall be liable to Seller for interest on such unpaid
amounts at the Chase Manhattan prime rate plus 2 percent (or at the highest
lawful rate whichever is less) from the date such payment is due until the date
paid hereunder. Such interest shall be due and payable on demand, and any
interest not paid when due shall be added to the overdue sum and itself bear
interest accordingly.

7. Any and all taxes, assessments, duties, inspection fees or other charges now
or hereafter imposed by any government, governmental agency or governmental
authority in respect to the sale, delivery, shipment, procurement, manufacture,
importation, exportation, possession, ownership or use of the Commodity after
the title or risk of loss transfers to buyer shall be paid by Buyer. Seller
shall be under no obligation to contest the validity of any tax, assessment,
duty, inspection fee or other charge. Buyer shall obtain, at its own cost and
expense, any and allocations, franchises, permits, fertilizer registrations,
licenses and other grants required by any governmental agency or governmental
authority with respect to the Commodity.

8. All demurrage, detention charges, pump charges and special equipment charges
are the responsibility of the party whose acts or neglect caused such charges;
or which owns, operates, controls, or Agreements with respect to the service
provider or the facility at which the charges were incurred.

9. Except with respect to sales on a CFR/CIF destination basis, any increase
between freight and insurance charges now in effect and the charges actually
payable when the Commodity is shipped, whether such increase results from
changes in rates, changes in route or any other cause, shall be for Buyer’s
account.

10. If this Agreement provides for deliveries over a period exceeding one month,
Seller shall not be obligated to deliver in any 30-day period more than
approximately equal monthly quantities, in relation to the total amount of this
Agreement, and Seller may make shipments of the total amount in such equal
monthly quantities.

11. Risk of loss of the Commodity shall shift to Buyer upon delivery of the
Commodity from Seller to carrier, without regard to responsibility for payment
of freight or insurance.

12. Buyer represents and warrants that it is solvent as of the date of this
Agreement. Acceptance of any delivery under this Agreement shall constitute a
representation of solvency on the delivery date.

13. Seller warrants only that it has good title to the Commodity covered hereby
and that the Commodity conforms to the specifications stated herein. SELLER
MAKES NO OTHER WARRANTY OF ANY KIND WHATEVER, EXPRESS, IMPLIED OR ARISING FROM
COURSE OF DEALING OR USAGE OF TRADE; AND ALL IMPLIED WARRANTIES, INCLUDING
WARRANTIES OF QUALITY, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
HEREBY DISCLAIMED BY SELLER, THERE ARE NO ORAL AGREEMENTS OR WARRANTIES
COLLATERAL TO OR AFFECTING THIS AGREEMENT.

14. Seller shall not be liable in any respect for failure or delay in the
fulfillment or performance of this Agreement, including but not limited to the
obligation to make deliveries, if performance is hindered or prevented, directly
or indirectly, by war; riots; embargo; national emergency; inadequate
transportation facilities; plant breakdowns; inability to secure fuel, power,
material or labor, fire, flood, windstorm or other acts of God; strikes,
lockouts or other labor disturbances (whether among employees of Seller or
others); orders or acts of any government, governmental agency or governmental
authority; or any other cause of like or different kind beyond seller’s
reasonable control. In the event seller is unable to supply the total
requirements of its customers, Seller may allocate its available supply of the
Commodity among its customers in a manner determined by Seller to be fair and
equitable.

15. Unless this sale is made basis Seller’s weight and/or analysis, in the event
of a dispute as to weight or analysis of any shipment, an independent
determination of weight and/or analysis by a mutually agreed surveyor or
laboratory shall be binding upon the parties. If the Commodity meets or exceeds
the specification, the cost of such determination shall be for Buyer’s account,
in all other cases, the cost shall be for Seller’s account.



--------------------------------------------------------------------------------

16. The Commodity shall be loaded and discharged subject to the rules of the
respective mode of transport employed.

17. No terms or conditions in Buyer’s purchase order, acknowledgment form, or
other document issued by Buyer which conflict with the terms and conditions
hereof, or which increase or modify Seller’s obligations hereunder, shall be
binding on Seller unless specifically identified and accepted in writing by
Seller. None of the terms and conditions contained in this Agreement may be
added to, modified, superseded or otherwise altered except with written consent
of an authorized representative of Seller. Buyer represents and warrants to
Seller that Buyer is a merchant with respect to the purchase of the Commodity.

18. Seller expressly reserves the right to cause the liquidation or cancellation
of this Agreement because of: (a) the insolvency or financial condition of the
Buyer; (b) the commencement of a case or the appointment of or a taking of
possession by trustee or custodian under 11 U.S.C. Sections 101 et seq. or
successor legislation in effect as of the date hereof; (c) any and all other
defaults of the terms and conditions specified herein, either directly or by
reference; or (d) the institution or price of quantity controls by any
governmental agency or governmental authority which are lower than the price or
less than the quality under this Agreement.

19. Without limiting Seller’s pursuit of any and all other rights and remedies
available to it, it is expressly agreed that this Agreement is subject to
Seller’s right to set off its obligations hereunder against any debts, claims or
obligations owed by Buyer under or in connection with this Agreement, or any
other Agreements between the parties, including but not limited to the right to
set off provided in 11 U.S.C. Section 362(b)(6).

20. Seller may assign this Agreement without the consent of Buyer to any of its
affiliates, parents or subsidiaries, or to any party which acquires
substantially all of the stock of Seller or the assets of Seller utilized to
manufacture the Commodity. The rights and obligations of the Buyer under this
Agreement are not assignable without the prior written consent of Seller. If any
part of this Agreement is found to be void or unenforceable, the provisions
hereof shall be severable and those provisions which are lawful shall remain in
full force and effect.

(381721)